Title: To James Madison from James N. Edmonston, March 1815
From: Edmonston, James N.
To: Madison, James


                    
                        Washington City March 1815
                    
                    I James N. Edmonston wishes to be appointed as a chain carer to run the Divideing line between the american contenent & that of cannada as I am informed that the presedent of the united States is invested with power to anomenate and appoint such as he may deem it his Pleasure feeling myself quite Resolved to Explore the country and from the pratice I have had feel myself quite competent of this capasaty. I also Exspect its Requesit that there Should be a Recommendation Produest from every applican I their fore flatter myself I can produs one to your intire Sattisfatin and I feel myself in duty Bound to make this pplecation to your. I am yours Respectully and Co.
                    
                        
                            James. N. Edmonston
                            
                        
                    
                 